BRICKELL, J.
The demurrer to the complaint was improperly sustained. The common-law distinction between the actions of debt and assumpsit is not preserved, but is obliterated by the Code. In either action, the form of judgment is now the same. It may be for the debt, and damages by way of interest for its detention; or it may be for damages only, including debt and interest. Reed v. Scott, 30 Ala. 640. The complaint was good, and no amendment of it was necessary. If the amendment proposed only to meet the objection urged, and to convert the complaint into a common-law count in debt on a record, it should have been allowed. Reed v. Scott, 30 Ala. 640.
The nonsuit is set aside, the demurrer overruled, and the cause remanded.